Order unanimously reversed on the law with costs, cross motion denied, motions granted and action dismissed. Memorandum: In this action to recover damages for defendants’ alleged medical malpractice, Supreme Court erred in denying defendants’ motions to dismiss the action pursuant to CPLR 3012 (b) based on untimely service of the complaint and in granting the cross motion of plaintiff to excuse his default and extend the time to serve the complaint. Plaintiff failed to show the meritorious nature of the action (see, CPLR 3012 [d]; Fiore v Galang, 64 NY2d 999, 1000-1001; Kel Mgt. Corp. v Rogers & Wells, 64 NY2d 904; Ward v Quick, 249 AD2d 943, 944). (Ap*811peals from Order of Supreme Court, Onondaga County, Nicholson, J. — Dismiss Pleading.) Present — Pigott, Jr., P. J., Green, Pine, Kehoe and Balio, JJ.